Citation Nr: 0305767	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  97-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a personality disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1961 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The case returns to the Board following a remand to the RO in 
December 2000.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a personality 
disorder in a February 1992 rating decision that the veteran 
did not appeal.  

3.  Evidence received since the February 1992 rating decision 
is so significant that it must be considered with all 
evidence of record in order to fairly adjudicate the claim.  


CONCLUSIONS OF LAW

1.  The February 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2002).

2.  New and material evidence has been received since the 
February 1992 rating decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the September 1994 rating decision, 
February 1995 statement of the case, and supplemental 
statements of the case dated through January 2003, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate his 
claim.  In addition, a letter dated in November 2002 
specifically advised the veteran of the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence relevant to the appeal.  Therefore, the Board 
finds that the veteran has been afforded all notice required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

With respect to the duty to assist, the RO has obtained 
service medical records, Social Security Administration 
records, and VA medical records.  The Board finds that the 
assistance heretofore afforded the veteran is sufficient for 
purposes of disposing of the instant appeal.  38 U.S.C.A. § 
5103A.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because this appeal stems from a March 1994 claim, the 
amendments are not for application.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As all 
required notice and assistance has been provided, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the December 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

The RO denied service connection for a personality disorder 
in a February 1992 rating decision.  Although it sent the 
veteran notice of the decision, he did not initiate an appeal 
of the denial.  Therefore, the RO's decision of February 1992 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2002).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The Board notes that in its January 2003 supplemental 
statement of the case, the RO determined that there was new 
and material evidence to reopen the claim but continued to 
deny the claim on the merits.  However, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for a personality disorder.  

Evidence of record at the time of the February 1992 rating 
decision consists of service medical records and VA hospital 
records dated in 1971 and 1972.  The RO denied service 
connection, finding that the personality disorder was a 
constitutional or developmental abnormality that was not 
aggravated in service.  

The Board finds that new and material evidence has been 
received to reopen the claim.  Evidence received since the 
February 1992 rating decision consists of records from the 
Social Security Administration, a VA examination report with 
addenda, VA treatment records, additional service medical 
records, and several statements from the veteran.  None of 
the evidence duplicates evidence previously of record.  
Moreover, the evidence, particularly the service medical 
records and the VA examination report, are material to the 
question of whether a personality disorder was incurred or 
aggravated in service and significant in light of the other 
evidence of record.  Therefore, the evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  

However, the Board finds that additional development of 
evidence is required before it may proceed to evaluate the 
claim on its merits.  The Board is undertaking such 
development pursuant to authority granted 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing the issue.




ORDER

As new and material evidence has been received, the claim for 
service connection for a personality disorder is reopened.  
To that extent only, the appeal is granted.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

